DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.

 
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 14 September 2021.  The 
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.


Information Disclosure Statement
The listing of references in Remarks (on page 15), filed 14 September 2021, is not a proper information disclosure statement, and fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information referred to therein has not been considered.


Drawings
The amended drawing of Fig. 4 was received on 14 September 2021.  However, this drawing is unacceptable, objected to and not entered because it contains new matter (MPEP 608.04).  
Specifically, in the amended drawing of Fig. 4, block 412 has been moved to a new flowchart position after the YES branch of block 414 (from the old flowchart position between blocks 410 and 414 in the originally filed drawing of Fig. 4).  Applicant asserted, on page 12 of Remarks (filed 14 September 2021), that “[s]upport for the amendments [of Fig.4] can be found at least in paragraphs [0030], [0031], [0035], and [0049] in Applicant’s application as originally 
However, support for such amendments of Fig. 4 are not clearly found in the above cited paragraphs in the specification as originally filed on 28 February 2020.  
Rather, paragraph [0049] as well as paragraphs [0043]-[0044] and [0047]-[0048] of the originally filed specification clearly disclose that (with emphases added below):
“At block 412, the voltage increases, denoted by VREAD spike, to clean up the channel prior to sensing. Following the VREAD spike, the controller determines if the current read command is the first read command at block 414”;
“The word line is boosted from VSS to VDD for the low sense read command at block 410. Thereafter, VREAD spike occurs to clean up the channel prior to sensing at block 412”; and 
“VREAD spike occurs to clean up the channel prior to sensing in block 412. The controller then determines that the high sense read command is not the first read command at block 414”.
Therefore, the amended drawing of Fig. 4 is deemed to contain new matter.

Incidentally, it is also noted that the applicant has not submitted a mark-up copy of the Replacement Sheet.  
Generally, in addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely 


Specification
First, the applicant’s amendment to the specification, filed 14 September 2021, is objected to because, on pages 3-4 of the amendments to the specification, the applicant submitted two different amendments for paragraph [0044], thus it is unclear what is the intended change to paragraph [0044].

Further, the applicant’s amendments to the specification, filed 14 September 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
On page 4 of the amendments to the specification, the deletion in paragraph [0043] of “At block 412, the voltage increases, denoted by VREAD spike, to clean up the channel prior to sensing” and the addition in paragraph [0044] of “then at block 412, the voltage increases, denoted by VREAD spike, to clean up the channel prior to sensing” are deemed to be new matter because such rearrangement of block 412 is not clearly supported in the originally filed specification and drawings.
Applicant asserted, on page 12 of Remarks (filed 14 September 2021), that “[s]upport for the amendments can be found at least in paragraphs [0030], [0031], and [0049] in Applicant’s 
However, support for such amendments to the specification are not clearly found in the above cited paragraphs in the specification as originally filed on 28 February 2020.  
Rather, paragraph [0049] as well as paragraphs [0043]-[0044] and [0047]-[0048] of the originally filed specification clearly disclose that (with emphases added below):
“At block 412, the voltage increases, denoted by VREAD spike, to clean up the channel prior to sensing. Following the VREAD spike, the controller determines if the current read command is the first read command at block 414”;
“The word line is boosted from VSS to VDD for the low sense read command at block 410. Thereafter, VREAD spike occurs to clean up the channel prior to sensing at block 412”; and 
“VREAD spike occurs to clean up the channel prior to sensing in block 412. The controller then determines that the high sense read command is not the first read command at block 414”.

Further, on page 4 of the amendments to the specification, the applicant amended paragraph [0044] to read “if the VREAD spike has been discharged at block 414”.  This amendment is also deemed to be new matter because, in Fig. 4 as originally filed, the discharging of the VREAD spike is shown to occur at block 416, not at block 414 as amended.  There appears to be no clear support for such amendment in the originally filed specification and drawings.

Further, on page 3 of the amendments to the specification, paragraph [0032] has been so that the node is at a voltage equal to VCGRV1. Subsequently, the word line is charged so that the node is at a voltage equal to VCGRV2”, and, at the top of page 4 of the amendments to the specification, paragraph [0044] has been amended to read that “the bit line is charged at block 418, so that the voltage of the node associated with the first read command is equal to VCGRV1, such as the VCGRV1 of Figure 2B. Following the bit line charge at block 418, the word line is charged at block 420, so that the voltage of the node associated with the first read command is equal to VCGRV2, such as the VCGRV2 of Figure 2B”.
Such amendments appears to imply now that the node is initially charged to a single voltage VCGRV1 via the bit line and then subsequently charged to another single voltage VCGRV2 via the word line (i.e., a single voltage associated with the node at a given time).
These amendments together are also deemed to be new matter because there appears to be no clear support for such amendment in the originally filed specification and drawings.  
Instead, paragraph [0032] of the originally filed specification clearly states that “the bit line is charged to VCGRV1 … the word line is charged to VCGRV2” and “charging the bit line to VCGRV1 and charging the word line to VCGRV2” and paragraph [0044] of the original filed specification, “the bit line is charged at block 418, which may be VCGRV1 of Figure 2B … the word line is charged at block 420, which may be VCGRV2 of Figure 2B”,  thus it appears that, at a given time, both voltages are provided together at a node where the word line and the bit line intersect.

Therefore, the above amendments to the specification are deemed to contain new matter, cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 as amended recites in lines 5-6 “reorder the read commands from a lowest sensing voltage to a highest sensing voltage” and in line 10 “a previous sensing voltage”.  
In view of these limitations in the claim, it appears that each read command is associated with a different “sensing voltage” and that the read commands are reordered according to their “sensing voltages” before any of the read commands is executed (i.e., a “sensing voltage” does not appear to be a voltage that is sensed/ detected as a result of executing a read command).  
However, it is unclear in the claim (and in the originally filed specification and/or drawings) what the “sensing voltage” is referring to (based on which the read commands are reordered). 
For example, in the originally filed Fig. 4, at block 410, a word line is boosted “from VSS to VDD for lowest read sense voltage read command” (see also paragraph [0043] of the specification), thus VSS and VDD do not appear to be different “sensing voltages” for different read commands in the claim, but rather word line boosting voltages for each of the read commands in Fig. 4.  See also VSS and VDD in Fig. 2B.
Also, in the originally filed Fig. 4, at blocks 418 and 420, a bit line and a word line are charged to VCGRV1 and VCGRV2, respectively, for each of the read commands, with reference to paragraph [0032] “charging the bit line to VCGRV1 and charging the word line to VCGRV2”, thus the voltage VCGRV1 and VCGRV2 do not appear to be different “sensing voltages” for different read commands in the claim, but rather a bit line voltage and a word line voltage for each of the read commands in Fig. 4.  See also VCGRV1 and VCGRV2 in Fig. 2B.
Also, the VREAD spike voltage is described only as a voltage to clean up the channel (see, for example, block 412 in Fig. 4), thus does not appear to be a “sensing voltage” recited in the claim.

Similarly, claim 8 in lines 4-5 recites “the first read command has a first sense voltage” and claim 9 recites “the second read command…has a second sense voltage”, and thus are rejected for the same reason(s) above for claim 1, with respect to the claim term “sense voltage” in claims 8 and 9.

Similarly, claim 15 recites “a means to rearrange an order of execution of a plurality of based on a sense voltage of each read command…”, and thus are rejected for the same reason(s) above for claim 1, with respect to the claim term “sense voltage” in claim 15.

Claims 2-7, 9-14 and 16-20 respectively depend from claims 1, 8 and 15, thus are rejected for the same reason(s) above.

Further, claims 2-4 as amended recite “a first VSS”, “a second VSS” and “a third VSS”, respectively.  It is unclear in the claims whether they are intended be different VSS voltage levels or a same VSS voltage level with merely different labels for different read commands.  
In addition, the originally filed specification appears to describe only one VSS for all the read commands (e.g., block 410 in Fig. 4 and paragraph [0031] “VSS (i.e., zero voltage)”).  Nowhere in the originally filed specification appears to indicate three different VSS voltage levels.  If the VSS voltage levels are same for each of the read commands, a same label should be used for all three references to VSS in the claim.
Similar issues apply for the limitations “a first VDD”, “a second VDD” and “a third VDD”, respectively, in these claims.

Further, claims 2-4 as amended now recites, respectively, “a first node corresponding to the first read command of the word line”, “a second node corresponding to the second read command of the word line”, and “a third node corresponding to the third read command of the word line”.  It is unclear in the claims whether these nodes are three different nodes associated (i.e., reading different logical bits for a same node, e.g., with reference to the TABLE in the applicant’s specification).

Further, claims 2-4 as amended recite that the execution of the first, second and third read commands comprises “boosting the word line from a first VSS”, “boosting the word line from a second VSS” and “boosting the word line from a third VSS”, respectively.  As such, it appears that the word line has been discharged to the respective VSS before each read command.  
However, this appears to contradict parent claim 1 which broadly recites that “the word line is not discharged to a voltage lower than a previous sensing voltage between the read commands”.   See also paragraphs [0045] and [0048] “if the current read command is not the last read command..., then the process restarts by boosting the word line from VSS to VDD for the subsequent read sense voltage read command at block 410” and “The word line is then boosted from VSS to VDD for the medium sense read voltage in block 410”.

-----------------------------
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
In view of the above rejections of claims 1-20 under 35 USC 112(b), the claims are also deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Response to Arguments
Applicant’s arguments in Remarks, filed 14 September 2021, have been considered.  
In the second paragraph on page 13 of Remarks, Applicant states that “the ‘sensing voltage’ refers to VCGRV2 for the particular sense operation” and that “the word line is then boosted from VSS to VDD for the medium sense read voltage in block 410 … VSS at this point in time if the sensing voltage from the previous read command” (emphases added by the examiner).  These descriptions, together with block 410 in Fig.4, appear to imply that the word line is boosted from a same VSS to a same VDD for each read command.  As such, it is unclear whether “a first VSS”, “a second VSS” and “a third VSS” in claims 2-4 are intended to mean different VSS levels or a same VSS level with merely different labels.  If latter, it is suggested that a same label is used for all three.
Regarding the comments in the bottom paragraph on page 13 of Remarks, the cited paragraphs [0034]-[0036] and [0046]-[0049] do not clearly mention different nodes for different read commands.
Applicant’s comments in the first paragraph on page 14 of Remarks is unclear.  Fig. 2B clearly shows VCGRV2 to be higher than VSS (for a given read command), such that in order to boost from VSS to VDD for a subsequent read command at block 410 in Fig. 4 (see also paragraph [0045] “If the current read command is not the last read command …, then the process restarts by boosting the word line from VSS to VDD for the subsequent read sense voltage read command at block 410”), it appears that the word line must be discharged to VSS (even if the VREAD spike discharge at block 416 of Fig. 4 is skipped for the subsequent read command).
verify operations which is commonly discussed in the art as part of programming/ writing process.  There is no description in the originally filed specification that implies any programming/ writing process.  Rather, it appears that applicant’s disclosure is related to reading data already stored in a memory device, the data that have been previously programmed/ written.
At the bottom of page 15 of Remarks, Applicant states that “ ‘sensing voltage’ refers to VCGRV2, where ‘the bit state of the memory cell is determined by the VCGRV1 from the bit line charge and the VCGRV2 from the word line charge. The bit state is determined by using a comparison of the voltage to the threshold voltages described in Figure 2A’ (See Aaaf, [0045])”.   Thus, both voltages are involved in determining the bit state.  Further, the originally filed specification/ drawings do not clearly disclose that neither VCGRV2 nor VCGRV1 is different for different read commands for reordering.  
In the top full paragraph on page 17 of Remarks, Applicant states that “if the current read command is not the last read command..., then the process restarts by boosting the word line from VSS to VDD for the subsequent read sense voltage read command at block 410” (emphases added), i.e., it appears that boosting from VSS to VDD occurs for all the read commands and thus the word line must be discharged from VCGRV2 (in Fig. 2B and at block 420 in Fig. 4) to VSS in order to perform such boosting from VSS to VDD for a subsequent read command.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824